

116 HR 8271 IH: Environmental Justice Legacy Pollution Cleanup Act of 2020
U.S. House of Representatives
2020-09-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8271IN THE HOUSE OF REPRESENTATIVESSeptember 16, 2020Ms. Haaland (for herself, Mr. Grijalva, and Mr. McEachin) introduced the following bill; which was referred to the Committee on Appropriations, and in addition to the Committee on the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo provide supplemental appropriations for the cleanup of legacy pollution, including National Priority List sites, certain abandoned coal mining sites, and formerly used defense sites, to replace lead drinking water service lines, to provide grants under certain programs, and to amend the Clean Air Act to prohibit the issuance of new major source air pollution permits in overburdened communities, and for other purposes.1.Short titleThis Act may be cited as the Environmental Justice Legacy Pollution Cleanup Act of 2020.2.Supplemental appropriations for environmental cleanup and remediation of threats to public health(a)In generalThe following amounts are appropriated, out of amounts in the Treasury not otherwise appropriated, for fiscal year 2020, to remain available until expended:(1)For the Department of the Interior, $10,000,000,000 to provide grants to States and Indian Tribes for abandoned mine land and water reclamation projects under the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1201 et seq.), which shall be distributed to States and Indian Tribes that have a State or Tribal program approved under section 405 of that Act (30 U.S.C. 1235) or are referred to in section 402(g)(8)(B) of that Act (30 U.S.C. 1232(g)(8)(B)), and have not made a certification under section 411(a) of that Act (30 U.S.C. 1240a(a)) in which the Secretary of the Interior has concurred: Provided, That such amount shall be allocated based on the proportion of the quantity of coal historically produced in each applicable State or from the land of each applicable Indian Tribe before August 3, 1977: Provided further, That the total amount of grants provided under this paragraph to each eligible State and Indian Tribe shall be not less than $20,000,000, to the extent that the amount needed for reclamation projects described in this paragraph in the State or on the land of the Indian Tribe is not less than $20,000,000.(2)For the Environmental Protection Agency—(A)$10,000,000,000 for remedial actions at sites on the National Priorities List developed by the President in accordance with section 105(a)(8)(B) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9605(a)(8)(B));(B)$20,000,000,000 for capitalization grants to State drinking water treatment revolving loan funds established under section 1452 of the Safe Drinking Water Act (42 U.S.C. 300j–12) for States to provide forgivable loans to replace lead service lines and take other actions necessary to address threats to public health as a result of heightened exposure to lead in drinking water without requiring a contribution to the cost of the replacement of those lead services lines by any individual homeowner;(C)$1,000,000,000 for the Diesel Emissions Reduction Program under sections 792 and 793 of the Energy Policy Act of 2005 (42 U.S.C. 16132, 16133);(D)$1,000,000,000 to carry out Brownfields projects authorized by section 104(k) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9604(k)); and(E)$1,000,000,000 for grants to States and Indian Tribes under section 128(a) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9628(a)).(3)For the Department of Housing and Urban Development—(A)$30,000,000,000 for grants to States and units of local government under section 1011 of the Residential Lead-Based Paint Hazard Reduction Act (42 U.S.C. 4852) to evaluate and reduce lead-based paint hazards and other housing-related health and safety hazards in low-income housing; and(B)$1,000,000,000 for grants under the Healthy Homes Production Grant Program for Tribal Housing, as authorized under sections 501 and 502 of the Housing and Urban Development Act of 1970 (12 U.S.C. 1701z–1, 1701z–2), to identify and address housing-related health and safety hazards in Tribal communities. (4)For the Corps of Engineers—(A)$10,000,000,000 for environmental restoration of formerly used defense sites under section 2701 of title 10, United States Code; and(B)$3,000,000,000 for the Formerly Utilized Sites Remedial Action Program of the Corps of Engineers. (5)For the Department of Agriculture, $10,000,000,000 to provide grants to private nonprofit organizations under section 306E of the Consolidated Farm and Rural Development Act (7 U.S.C. 1926e) for the purpose of providing subgrants to eligible individuals (as defined in subsection (a) of that section) in accordance with that section: Provided, That a private nonprofit organization that receives such a grant shall give priority to the provision of subgrants to eligible individuals (as so defined) who do not have access to a functioning sanitary sewage disposal system. (6)For the Indian Health Service, $3,000,000,000 for the sanitation facilities program established under section 7 of the Act of August 5, 1954 (68 Stat. 674, chapter 658; 42 U.S.C. 2004a), to provide safe drinking water and adequate sewer systems in the homes of Indians and Alaska Natives.(b)Waiver of matching funds requirementsNotwithstanding any other provision of law, including section 104(k)(10)(B)(iii) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9604(k)(10)(B)(iii)) and section 793(c)(3) of the Energy Policy Act of 2005 (42 U.S.C. 16133(c)(3)), no matching funds requirement or matching funds incentive shall apply to amounts made available under subsection (a).(c)Emergency designation(1)In generalThe amounts provided by this section are designated as an emergency requirement pursuant to section 4(g) of the Statutory Pay-As-You-Go Act of 2010 (2 U.S.C. 933(g)).(2)Designation in senateIn the Senate, this section is designated as an emergency requirement pursuant to section 4112(a) of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018.3.Avoiding cumulative impacts on overburdened communities(a)DefinitionsSection 501 of the Clean Air Act (42 U.S.C. 7661) is amended—(1)in the matter preceding paragraph (1), by striking As used in this title— and inserting In this title:;(2)by redesignating paragraphs (3) and (4) as paragraphs (4) and (5), respectively; and(3)by inserting after paragraph (2) the following:(3)Overburdened census tractThe term overburdened census tract means a census tract that—(A)has been identified within the National Air Toxics Assessment published by the Administrator as having a greater than 100 in 1,000,000 total cancer risk; or(B)has been determined to have an annual mean concentration of PM2.5 of greater than 8 micrograms per cubic meter, as determined over the most recent 3-year period for which data are available..(b)Permit programsSection 502 of the Clean Air Act (42 U.S.C. 7661a) is amended—(1)in subsection (a), in the first sentence, by striking parts (C) or (D) and inserting part (C) or (D);(2)in subsection (b)—(A)in the matter preceding paragraph (1)—(i)in the first sentence, by striking The Administrator and inserting Except for the requirements described in paragraphs (11) and (12), the Administrator; and(ii)in the second sentence, by striking These and inserting For the requirements described in paragraphs (11) and (12), the Administrator shall promulgate the regulations required by those paragraphs as soon as practicable after the date of enactment of the Environmental Justice Legacy Pollution Cleanup Act of 2020. Those;(B)in paragraph (3)(B)(i), by striking subparagraphs (ii) through (v) of this subparagraph and inserting clauses (ii) through (v);(C)in paragraph (10), in the matter before the proviso, by striking total emissions: and inserting total emissions):; and(D)by adding at the end the following:(11)After the date of enactment of the Environmental Justice Legacy Pollution Cleanup Act of 2020, no permit shall be granted by a permitting authority for a proposed major source that would be located in an overburdened census tract.(12)After January 1, 2025, no permit for a major source in an overburdened census tract shall be renewed..(c)List of overburdened census tracts(1)In generalTitle V of the Clean Air Act (42 U.S.C. 7661 et seq.) is amended by adding at the end the following:508.List of overburdened census tracts(a)In generalNot later than 30 days after the date of enactment of this Act, the Administrator shall publish in the Federal Register a list of overburdened census tracts.(b)UpdateOn an annual basis, the Administrator shall update the list under subsection (a) based on the most recently available modeling and monitoring data..(2)Clerical amendmentThe table of contents for title V of the Clean Air Act (69 Stat. 322, chapter 360; 104 Stat. 2635) is amended by adding after the item relating to section 507 the following:Sec. 508. List of overburdened census tracts..